Citation Nr: 1527493	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  98-14 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee disability, including injury to Muscle Group XIV, for the period prior to May 27, 2005.

2.  Entitlement to a rating in excess of 20 percent for left knee disability, including injury to Muscle Group XIV, for the period from May 27, 2005.

3.  Entitlement to a separate compensable rating for left knee instability for the period prior to August 17, 2001.

4.  Entitlement to a separate rating in excess of 10 percent for left knee instability for the period from August 17, 2001 to May 26, 2005.

5.  Entitlement to a separate compensable rating for left knee instability for the period from May 27, 2005.


6.  Entitlement to an initial rating in excess of 10 percent for low back disability for the period prior to August 21, 2008, and to a rating in excess of 20 percent from that date.

7.  Entitlement to an initial rating in excess of 10 percent for pseudofolliculitis barbae with follicular acne.

8.  Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD).
 
9.  Entitlement to service connection for bilateral hearing loss.

10.  Entitlement to service connection for cervical spine disability.

11.  Entitlement to service connection, to include on a secondary basis, for right upper extremity neurological disability. 

12.  Entitlement to service connection, to include on a secondary basis, for left upper extremity neurological disability. 

13.  Entitlement to extension of a temporary total rating beyond April 30, 1998, based on convalescence under the provisions of 38 C.F.R. § 4.30.

14.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

15.  Entitlement to an effective date earlier than December 18, 2008, for the award of service connection for pseudofolliculitis barbae with follicular acne. 


REPRESENTATION

Appellant represented by:	Hugh L. Cox, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas O'Shay, Senior Counsel


INTRODUCTION

The Veteran had active military service from February 1990 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO in Winston-Salem, North Carolina.

In a June 18, 2002, decision, the Board denied entitlement to an increased rating for left knee disability, and denied entitlement to an extension beyond December 1, 1997, of a temporary total rating based on convalescence.  (The Board also denied service connection for low back disability, but that matter was thereafter resolved.)  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court) and in a May 2003 order, the Court granted a joint motion to remand the case, and vacated the Board's June 2002 decision.  Thereafter, the Board remanded the case in October 2004 and February 2008.

The record shows that the Veteran has at times requested a Board hearing, and at other times indicated that he does not desire such a hearing.  In July 2010 and September 2011 statements, the representative indicated that the Veteran wanted a travel Board hearing.  The representative also requested a hearing before a Decision Review Officer (DRO) at the RO.  The record reflects that the Veteran did attend a DRO hearing in connection with his appeal.  As to the request for a Board hearing, he was scheduled to attend such a hearing in June 2014, but in a May 2014 statement the Veteran specifically withdrew his request for a Board hearing.  Consequently, the Board finds that there is no outstanding request remaining for a Board hearing in the current appeal.

On a VA Form 9 received in July 2011, the Veteran's representative indicated that the Veteran was appealing the issues of service connection for strabismus/exotropia, service connection for facial disfigurement secondary to strabismus/exotropia, service connection for diabetes mellitus on the basis of exposure to herbicides, and special monthly pension.  The Board suspects the representative has once again confused the Veteran's appeal with that of another Veteran.  First, the Veteran has never claimed entitlement to the above benefits, and VA has never adjudicated entitlement to those benefits.  Second, the medical records on file do not reference the eye disorders mentioned by the representative.  Third, the Veteran entered service in 1990, and there is otherwise no reference in the records to duty in a location involving potential exposure to herbicides.  Fourth, the Veteran's current compensation payments likely render him ineligible for pension benefits.  Given the above, the Board will not refer those issues to the RO at this time.  If, however, the Veteran or his representative did intend to make a claim for the above benefits, they should so inform the RO, which should respond appropriately to any communication received.  

The issues of service connection for bilateral hearing loss and entitlement to extension of a temporary total rating are the subject of this decision.  The remaining issues listed on the title page of this action are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).







FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss for VA purposes.

2.  The Veteran underwent surgeries to his left knee in May 1997 and December 1997.

3.  By April 30, 1998, the Veteran was cleared to return to work; at that time he did not require further convalescence, and there was no evidence of incompletely healed surgical wounds, immobilization of the left knee, the need for house confinement, or the continued need of a wheelchair or crutches.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for extension of a temporary total rating beyond April 30, 1998, based on convalescence under the provisions of 38 C.F.R. § 4.30 have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.30 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and to assist

VA has certain duties to notify and assist a Veteran in connection with an application for benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R § 3.159 (2014). 

The record reflects that the Veteran was notified of the information and evidence necessary to substantiate the claim of service connection for bilateral hearing loss in a June 2010 letter, which preceded the initial adverse determination on that matter.  The June 2010 notice advised him of the information and evidence necessary to substantiate the initial rating and effective date, in the event his service connection claim was successful.  With respect to the claim seeking extension of a temporary total rating, the Veteran was notified of the information and evidence necessary to substantiate the claim in February 2004.  The Board points out that although notice is generally required prior to the initial adverse determination, in this case that determination preceded the notification requirements of 38 U.S.C.A. §§ 5103 and 5103A by several years.  Following the February 2004 notice letter, the claim was readjudicated in a January 2005 supplemental statement of the case.  That subsequent readjudication cured any deficiency in the timing of the notice.
 
Based on the above, the Board finds that VA has satisfied the duty to notify the Veteran. 

With respect to the duty to assist the Veteran, the record shows that VA has obtained, or the Veteran has submitted, all outstanding records identified by the Veteran or his representative or apparent from the record, with respect to the two claims decided herein.  The Board also notes that the Veteran was afforded a VA examination in January 2011, with respect to the claim seeking service connection for bilateral hearing loss.  As to the claim seeking an extension of the temporary total rating, the record shows that the Veteran's left knee was examined in May 1998.  Although the Veteran contends that the May 1998 examination was inadequate because the claims files were not available to the examiner, the Board finds his contention meritless.  The point of the May 1998 examination was to elicit clinical findings and observations, which is precisely what the examiner did.  The Board is unable to fathom how access to the claims file would have affected the examiner's ability to provide his observations of the current state of the Veteran's knee disorder.  The Board finds both examinations to be adequate, as they provide the requisite information necessary to resolve the appeal of the issues.  

The Board notes that the representative has made numerous arguments concerning alleged due process deficiencies which clearly are not tailored to the facts of the current appeal.  The representative's indiscriminate use of boilerplate declarations not tailored to the facts of this case unfortunately renders it difficult to determine whether the representative actually is alleging a deficiency in the development of the Veteran's appeal.  For example, the representative has offered extensive argument concerning improper influence of VA officials in VA fee basis examinations.  Unfortunately, he submitted those arguments years before VA first offered the Veteran a VA fee basis examination, strongly suggesting that his argument is actually boilerplate he tends to use in any case in which he is involved.  The Board in October 2004 instructed the RO to request more specificity from the representative as to his allegations.  The representative responded in February 2005 only by forwarding a document he previously insisted VA obtain from his personal webpage.  The document, and the representative's explanatory statements, clearly have nothing to do with the facts of the Veteran's case, and instead are intended to showcase his general displeasure with the VA fee basis process in general.  He has not made a relevant argument as to the Veteran's particular case.

In related fashion, he also alleges, without reference to any particular examination in this case, that VA hides the credentials of examiners, and has suggested that a physicians' assistant must be supervised by a physician during a VA examination.  In his February 2005 statement, the representative explained this declaration by delving into the facts of another veteran's case.  The Board notes that even with respect to that other veteran, the representative appears to simply misunderstand the state of the law.  In any event, his argument is irrelevant to the case at hand.
 
The representative has also alleged that VA failed in the duties to assist and notify the veteran, without even attempting to explain the basis for his allegation.  In similar vein he has alleged that VA failed to obtain governmental records available to VA, without identifying those records.  The Board has conducted its own review of VA's compliance with those duties, and finds no deficiencies.  The representative also argues that all prior Board decisions should be vacated under 38 C.F.R. § 20.904, but has neither identified the particular Board decisions, nor the basis for vacating those decisions.  He contends that there are unadjudicated claims that are pending, but has not identified those claims.  He argues that the Board developed evidence in this case, but did not identify the evidence, or explain how this represented a deficiency; the Board has not developed evidence in the instant appeal, except through the authorized mechanism of a remand.  The representative also stated, without explanation, that VA did not carry out the requirements of a previous remand.  The Board's review of the record does not reveal any such failure.

The representative also alleges that VA failed to consider any injury as a traumatic wound per 38 C.F.R. § 4.73, but failed to explain the relevance of that regulation to any issue before the Board.  Nor is it otherwise obvious how that regulation is applicable to this appeal.  As to medical examinations, he alleges that no medical examinations were conducted by VA, but then adds a contingency that if one in fact was conducted, it did not resolve the issues.  The representative did not specify the claim to which his objection was directed, and did not explain why a VA examination was necessary for the issue or issues to which he referred.  It is doubtful he actually intended his objection for any particular issue involved in this case.  In any event, the Board has reviewed each pertinent examination report and finds that each examination was adequate, notwithstanding the representative's categorical and blindly offered generic objections.  

The Board notes that the RO, in October 2004 correspondence, requested that the representative explain the basis for the above allegations.  Instead, the representative in February 2005 cited to secondary source materials for the proposition that he is not required to offer an explanation.  He has been notified by VA that his allegations are not specific enough to require a response, and yet he has refused to provide the basis for his allegations.  Under these circumstances, the Board is not required to discuss his allegations any further.  The Board has reviewed the record for any deficiencies in VA's duties to notify or assist, but has found none.

The Board accordingly concludes that VA's duties to notify and assist the Veteran have been met.





Hearing loss

Factual background

The Veteran contends that he has hearing loss from working on the flight deck of an aircraft carrier in service.

The Veteran's service treatment records show that at his November 1989 pre-enlistment examination, audiometric testing of the right ear revealed the following puretone decibel loss in the 500, 1000, 2000, 3000 and 4000 hertz ranges: 5, 0, 0, 0, 0.  Testing in the left ear revealed the following puretone decibel losses in the same ranges: 20, 5, 0, 5, 0.  During service, audiometric testing conducted in February 1990 revealed the following puretone decibel losses for the right ear in the 500, 1000, 2000, 3000 and 4000 hertz ranges: 5, 0, 0, 0, 0.  The puretone decibel losses in the left ear for the same ranges were as follows: 5, 10, 0, 5, 5.  Audiometric testing conducted in April 1991 documented the following puretone decibel losses in the right ear for the 500, 1000, 2000, 3000 and 4000 hertz ranges: 5, 5, -5, 0, 5.  The puretone decibel losses in the left ear for the same ranges were as follows: 5, 10, 5, 5, 0.  At the Veteran's August 1994 separation exam, the puretone decibel losses for the right ear in the 500, 1000, 2000, 3000 and 4000 hertz ranges were 0, 0, 0, -5, 5.  The puretone decibel losses in the left ear for the same ranges were as follows: 5, 5, 0, 0, 5.  The service records show that the Veteran was issued earplugs. 

On file are private and VA treatment records dating from 1997 through 2014 which document complaints of hearing loss in 2006.  In December 2006 he complained of difficulty with hearing people; audiometric testing showed that his hearing was within normal limits.  

On file is the report of a July 2010 private audiogram, which appears to show the presence of bilateral hearing loss for VA purposes.

The Veteran was examined by VA in January 2011, at which time audiometric testing disclosed that the Veteran did not have hearing loss for VA purposes.  The examiner reviewed the July 2010 audiogram report, and explained that the results must be discounted because repeated VA testing, including twice after the private audiogram, showed that the Veteran did not in fact have hearing loss.  The examiner further indicated that he modified the VA audiometric test to replicate the protocol used by the private audiologist, and found that the Veteran still did not have hearing loss for VA purposes.  The examiner indicated that the discrepancy between the July 2010 report and every other report of testing could be due to functional overlay, insufficient communication of instructions, examiner error, or equipment malfunction.  The examiner concluded that it was unlikely that the Veteran experienced any significant hearing changes attributable to noise in service, and stated that the Veteran's auditory acuity was currently normal.

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Section 3.385 does not preclude service connection for a current hearing loss "disability" where hearing was within normal audiometric testing limits at separation from service.  See Hensley, 5 Vet. App. at 159.  When audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of the veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is the result of disease or injury in service.  Id. at 160.  "The absence of service treatment records showing in-service audiometric evidence of hearing loss is not fatal to the claim for service connection."  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The service treatment records show that the Veteran's hearing was consistently within normal limits.  See Hensley, 5 Vet. App. at 157. 

More importantly, the post-service evidence as a whole demonstrates that the Veteran does not have right and/or left ear hearing loss for VA purposes.  His treating clinicians tested his hearing in response to complaints of hearing loss, but audiometric testing was normal.  Although the private testing in July 2010 appeared to show the presence of hearing loss, testing at the January 2011 VA examination showed that the Veteran in fact did not have hearing loss for VA purposes.  The examiner went so far as to duplicate the protocols used by the July 2010 audiologist, but noted that the Veteran still did not have hearing loss for VA purposes.  

The Board finds that the January 2011 examination results are more probative than the July 2010 results with respect to whether the Veteran has hearing loss for VA purposes.  The January 2011 examination results are consistent with the results of audiometric testing by treating VA clinicians.  Moreover, the January 2011 examination results used the same protocol as the July 2010 results to ensure that the discrepancy was not merely a matter of different testing means, but the testing still demonstrated the absence of hearing loss in the Veteran.   

The Board has considered whether the July 2010 testing validly demonstrated the presence of hearing loss for VA purposes at that particular time.  See Romanowski v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet.App. 319 (2007).  The Board finds, however, that the July 2010 results did not validly demonstrate the presence of hearing loss in the Veteran.  First, the Board points out that testing prior to the examination by VA showed that the Veteran did not have hearing loss for VA purposes.  It is highly unlikely that the Veteran had a hearing loss that was not manifest in 2006, but which did become manifest in 2010, only to resolve within 6 months.  It is far more likely that the July 2010 test results, which in any event were not conducted in accordance with the protocol required by 38 C.F.R. § 3.385, were not valid.  Moreover, the January 2011 examiner also did not believe the July 2010 results were valid, pointing to several reasons for the results.  Given the above, the Board finds that the evidence as a whole shows that the Veteran has never had hearing loss for VA purposes.

In sum, the service treatment records do not show any hearing loss during service, and there is no competent or credible evidence of hearing loss for VA purposes after service.  As the preponderance of the evidence is against the claim, service connection for bilateral hearing loss is denied.  38 C.F.R. § 3.102.


Entitlement to extension of a temporary total rating

Factual background

The Veteran contends that he required a period of convalescence, based on two knee surgeries in 1997, that extended beyond April 30, 2008.  He appears to contend that the convalescent period should have been extended to May 7, 1998, as that is the date he actually decided to return to work.  It is unclear from the statements of the Veteran or his representative whether they allege the convalescent period should have extended even further, as they both note that the Veteran has experienced periods of unemployment through the years due in part to the left knee disorder, though not necessarily as a result of the surgeries in 1997.  In an August 2000 statement, the Veteran reported that he had been on light duty since April 1997.

By way of history, the RO in July 1997 granted entitlement to a temporary total rating based on the need for convalescence for the period from May 21, 1997 to October 1, 1997.  In a December 1997 rating decision, the RO extended the temporary total rating period to November 30, 1997.  The RO thereafter extended the temporary total evaluation period to April 30, 1998.

Private and VA medical records on file for 1997 and thereafter document that the Veteran injured his knee in March 1997 while playing basketball.  Diagnostic studies in May 1997 revealed the presence of a small tear in the posterior aspect of the medial meniscus, and a tear of the anterior cruciate ligament.  Later that month the Veteran underwent surgical reconstruction of the anterior cruciate ligament, during which time no cartilage abnormalities were found.  In June 1997, the Veteran's treating physician indicated that he would be unable to return to work for 6 months following the surgery.  Thereafter, the Veteran underwent left knee arthroscopy in December 1997.  Treatment records for January 1998 showed that he had a slight antalgic gait.  An entry for April 1998 noted the presence of atrophy in the left leg.  Subsequent records show that he was involved in a motor vehicle accident in April 1999, immediately following which he had stopped working.  Subsequent records document pain, atrophy and decreased motion in the left knee.

In a September 1997 statement, Dr. T. Pitts noted that the Veteran was responding slowly to physical therapy following surgery, and concluded that he would need a recovery time of 6 additional months.  In a December 1997 statement, Dr. Pitts clarified that the Veteran would be unable to return to work until April 1998.  

In an April 1998 statement, Dr. Pitts confirmed that the Veteran was cleared to start working again, provided that for the next month or two he observed restrictions on walking, lifting, and traversing stairs.

The Veteran was examined by VA in May 1998, at which time he complained of left knee stiffness and a grinding sensation, along with acute flare ups.  He denied any episodes of dislocation or recurrent subluxation.  X-ray studies of the left knee showed expected postoperative changes, along with degenerative joint disease.  He reported that he had not worked as a detention officer since May 1997.  He denied using assistive devices other than a brace, and reported that he could perform his activities of daily living.  Physical examination showed that strength was 4/5 in the left leg.  There was no swelling.  He was able to extend the knee to 3 degrees and flex the knee to 135 degrees.  The  ligaments were intact, but there was tightness in the anterior cruciate ligament and posterior cruciate ligament.  There was no joint line pain.

The Veteran contends that his period of convalescence should extend to May 7, 1998, because he did not actually return to work until that date.

Analysis

Temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  

Extensions of one to three months, beyond the initial three months, may be made under 38 C.F.R. § 4.30(a) (1), (2), or (3).  Extensions of one or more months up to six months beyond the initial six months period may be made only under 38 C.F.R. § 4.30(a)(2) or (3) upon the approval of the Adjudication Officer.  38 C.F.R. § 4.30(b).  Notations in the medical record as to a claimant's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provision of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  Furthermore, the term "convalescence" does not necessarily entail in-home recovery.  

The record shows that the Veteran underwent surgeries to his left knee in May 1997 and December 1997.  VA has approved a period of convalescence totalling 11 months from the May 1997 surgery and 4 months from the December 1997 surgery.  

As to the May 1997 surgery, the only basis for an additional month of convalescence (to total the maximum 12 months of available convalescence under § 4.30), is for severe postoperative residuals (including incompletely healed surgical wounds, therapeutic immobilization of the knee, the necessity for house confinement, or the necessity for the continued use of a wheelchair or crutches) or for immobilization by cast, without surgery, of the knee (the major joint involved in this case).  The latter situation clearly does not apply, as surgery to the knee was involved.  As for the former, there is no suggestion in the clinical records or the May 1998 VA examination report that the surgical wounds had not healed.  Nor does the evidence show or the Veteran contend that the knee was immobilized, that he was confined to his house, or that he required a wheelchair or crutches beyond April 1998.  Instead, Dr. Pitts indicated only that the Veteran should be on light duty with some activity restrictions.  The May 1998 examiner noted only the use of a stabilizing brace, and not assistive devices.  

With respect to the December 1997 surgery, the Board again notes that by April 1998, there was no evidence of incompletely healed wounds, an immobilized knee, or the need for a wheelchair or crutches.  As to whether an extension of convalescence was warranted under 38 C.F.R. § 4.30(a), the Board again notes that Dr. Pitt cleared the Veteran to return to work no later than April 1998, and the Board points out that the medical opinion that the Veteran can return to work, even with some restrictions, is inconsistent with the continued need for convalescence.  The Board again notes that the Veteran did not use any assistive devices by the time of his May 1998 VA examination, and there is also no mention of the need for such devices in the contemporaneous treatment records.  

The Veteran contends that he did not actually return to work until May 7, 1998.  Assuming this is true, there is no indication that this decision was based on a medical need, rather than personal preference.  In fact, the only medical opinion of record addressing the need for convalescence, that of Dr. Pitt, indicated that the Veteran could return to work in April 1998.  A total rating under 38 C.F.R. § 4.30 is based on the medical need for convalescence, and not the personal preference of a Veteran for when they wish to return to work.  

The Board notes that the Veteran has had a lengthy history after 1998 of taking off from work on account of various disabilities, including his knee.  Notably, at no point has he alleged, nor does the evidence suggest, that he required time off from work after April 1998 on account of his left knee surgeries in 1997.

Given the absence of any indication that the Veteran required convalescence beyond April 30, 1998, the Board finds that the preponderance of the evidence is against the claim for extension of a temporary total rating under 38 C.F.R. § 4.30 beyond that date. 


ORDER

Service connection for bilateral hearing loss is denied.

Entitlement to extension of a temporary total rating beyond April 30, 1998 based on convalescence under the provisions of 38 C.F.R. § 4.30 is denied.


REMAND

Earlier effective date for the award of service connection for skin disability

A May 2010 rating decision granted service connection for pseudofolliculitis barbae with follicular acne, assigning an initial 10 percent evaluation therefor, effective December 18, 2008.  In a June 2010 statement, the representative expressed disagreement with all aspects of that rating action as to the skin disorder, including the effective date assigned the award of service connection.  Although the RO thereafter developed the Veteran's appeal with respect to the initial rating assigned the disorder, the RO did not issue a statement of the case addressing the disagreement as to the effective date assigned the grant of service connection.  The Board notes that in internal correspondence, personnel at the RO apparently believed that the statement of the case addressing the initial rating also sufficed to address the earlier effective date issue.  They are incorrect.  The statement of the case did not include any law or regulations pertaining to effective dates, and the effective date of service connection was mentioned only incidentally.  The Board will consequently remand the matter of entitlement to an effective date earlier than December 18, 2008, for the award of service connection for pseudofolliculitis barbae with follicular acne to the AOJ for appropriate action.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Psychiatric disability, to include PTSD

The Veteran contends that he has PTSD as a result of certain claimed events in service.  He argues in the alternative that he has psychiatric impairment resulting from his orthopedic disorders.  Specifically, he contends that the problems with his back have caused depression.  

The service treatment records are silent for any reference to psychiatric complaints or findings.  The Veteran's vessel in service earned the Battle "E" ribbon for best performance in combat readiness and mission accomplishment.  There is no indication that the vessel was involved in actual combat during the time the Veteran served.

VA treatment records on file show that an October 2004 PTSD screen was negative.  A September 2005 entry notes the Veteran's report of experiencing nightmares from missile attacks on his aircraft carrier; the clinician indicated that the Veteran might have PTSD.  An August 2006 psychological assessment included testing which was inconclusive as to whether the Veteran had PTSD; one test was "not inconsistent" with a diagnosis of PTSD, and another plainly did not support a diagnosis.  The Veteran's reported stressor events at that time included experiencing enemy fire while his ship was refueling, during which he felt helpless and afraid.  The clinician diagnosed the Veteran as having subthreshold PTSD, and explained that the Veteran did not meet the full diagnostic criteria to support a PTSD diagnosis.  A March 2010 entry records the Veteran's contention that his ship came under sniper fire, and that he thinks about times he would sit and cry on his ship because he did not believe he would live to come home.  A June 2011 entry notes that the Veteran's depressive symptoms appeared closely related to the pain from orthopedic disorders.  The report of a July 2011 psychological examination conducted by the Social Security Administration noted the absence of any psychiatric impairment. 

In a July 2009 VA memorandum, VA noted that the Veteran had not provided sufficient information to allow an attempt to corroborate his claimed stressor events.  The memorandum noted that the Veteran did not return the form for providing detailed information on those stressor events.

The record shows that the Veteran has not been afforded a VA examination to determine whether the Veteran in fact has PTSD or some other psychiatric impairment, and whether any such psychiatric impairment is related to service.  Given this, the Board will remand the case for a VA examination.  On remand, the Veteran will be afforded one additional opportunity to provide the requisite information to allow VA to fulfill its duty to assist him in corroborating his claimed stressors.

Low back, cervical spine and left and right upper extremity disorders and pseudofolliculitis barbae with follicular acne.

The Veteran has noted on several occasions following the last Board remand that he was treated for his low back, cervical spine and left and right upper extremity disorders at the Duke Medical Center.  References to that facility are also noted in the records received from the Social Security Administration.  The Veteran has also mentioned treatment for his service-connected skin disorder at that facility as well.  To date, records from the Duke Medical Center have not been obtained, and there is no indication that the RO has sought to obtain records from the facility.  The Board will remand the case to obtain records from the Duke Medical Center.

In addition, the Veteran has recently alleged that his lower back disability has resulted in sexual dysfunction and bowel and/or bladder impairment.  The Board notes that the VA examinations on file have not addressed the presence or etiology of the claimed neurologic problems.  Accordingly, the Board finds that a VA examination is necessary.

With respect to the skin disorder, the Board notes that the Veteran claims that the disorder affects several areas on his body, including his face.  Notably, none of the VA examinations on file have included color photographs to allow for a determination as to any disfigurement.  Another VA examination of that disorder is warranted.

With respect to the upper extremity disorders, the Veteran contends that the left upper extremity disorder resulted from a fall, probably in 1997, caused by his left knee, and that the right upper extremity disorder either resulted from the cervical spine disorder, or from a fall in May 2009 on a wet floor at a bar, purportedly the result of his knee buckling.  At this point, the evidence does not establish the involvement of the Veteran's left knee in either incident, in large part because of the absence of detailed contemporaneous medical records associated with the claimed events.  On remand, the Veteran should be asked to identify all sources of medical records concerning treatment for the bilateral upper extremity disorders.

The Board notes that, as for the left arm and cervical spine disorders, the evidence does not establish an event, injury or disease in service associated with either condition, and thus a VA examination or opinion is not necessary at this time.  With respect to the right upper extremity, however, the service treatment records do document that the Veteran complained of swelling and a sore right wrist when he fell on the wrist during a basketball game.  Given the injury in service, the Board finds that a VA examination is necessary for the right upper extremity disorder.

Left knee

The record reflects that the Veteran was last examined for his left knee in August 2008, pursuant to the Board's February 2008 remand instructions.  Although claims that are remanded by the Board for additional development must be handled in an expeditious manner, the case has only recently returned to the Board.  Unfortunately, in the intervening years since the date of the last examination, evidence received suggests that the left knee disability has worsened in severity.  This evidence includes the 2013 report of a certified vocational rehabilitation counselor, who commented on the severity of the knee disorder in terms of its effect on the Veteran's employability.  Under the circumstances, the Board finds that another VA examination is necessary to determine the current severity of the left knee disability.

In addition, the Veteran has indicated that physicians at the Duke Medical Center have linked his claimed upper extremity disorders to his left knee disability.  Although he has not indicated that those physicians actually treated the knee, the Board finds it appropriate to first obtain those medical records.

TDIU

Adjudication of the remaining claims that are the subject of this remand may impact adjudication of the claim seeking entitlement to a TDIU.  Consequently, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, adjudication of the claim for a TDIU must be deferred. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue the Veteran and his representative a statement of the case addressing the issue of entitlement to an effective date earlier than December 18, 2008, for the award of service connection for pseudofolliculitis barbae with follicular acne.  The Veteran should be informed of the remaining time period in which to submit a substantive appeal with respect to that issue.  Only if the Veteran thereafter submits a timely substantive appeal should the above issue be returned to the Board.

2.  The AOJ should contact the Veteran, through his representative, and ask that he identify all sources of medical treatment, to specifically include the Duke Medical Center, for the disabilities remaining on appeal.  The Veteran should be specifically asked to identify those sources of treatment for his right and left upper extremity disorders and left knee disorder associated with his May 1997 and May 2009 episodes where he fell.  The AOJ should furnish signed authorizations for release to VA of private medical records in connection with each non-VA source identified, to include the Duke Medical Center.  Copies of the medical records from all sources (not already in the claims folder) should then be requested.  Any response received should be memorialized in the Veteran's claims folder.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran and his representative of the nonresponse so that they will have an opportunity to obtain and submit the records themselves.

3.  The AOJ should provide the Veteran a final opportunity to submit any additional information concerning his alleged stressor events, as well as an opportunity to provide supporting evidence, to include buddy statements that would corroborate the specific facts of his claimed in-service stressors.  The AOJ should request that the Veteran provide specific dates, times and locations pertaining to the claimed in-service stressful events. 

4.  The AOJ then must prepare a summary of the Veteran's claimed stressor events, along with any information supplied by the Veteran concerning the specific dates, times and locations, and submit the summary to the appropriate service department to attempt corroboration of the claimed stressors.  Any response received should be added to the record.

5.  Thereafter, the AOJ should schedule the Veteran for a comprehensive VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present. The claims folder must be provided to the examiner prior to the examination.  The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s).  A multiaxial evaluation based on the DSM-IV diagnostic criteria is required. 

(a) The examiner should first determine whether the Veteran currently has an acquired psychiatric disorder, to include PTSD, according to the DSM-IV criteria (the examiner's attention is called to the requirement that the diagnoses be made in accordance with DSM-IV, and NOT DSM V criteria). 

If the Veteran is diagnosed with PTSD, the examiner should specify any stressor(s) that provide the basis of the diagnosis, and should otherwise specifically opine as to whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty, and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

(b) For any other psychiatric diagnosis identified, the examiner is requested to render an opinion as to whether it is at least as likely as not that the disorder is etiologically related to service, or was manifest within one year of discharge from service.  The examiner should also provide an opinion as to whether it is at least as likely as not that the psychiatric disorder was caused or aggravated (an opinion is required for each) by the Veteran's service-connected orthopedic disorders, including the low back and left knee disabilities.  A complete rationale for all opinions is required.  

6.  The AOJ should also arrange for a VA orthopedic examination of the Veteran to determine the severity of his service-connected left knee disability.  The claims folder must be made available to the examiner in conjunction with the examination.  The examiner must be made aware that the Veteran's service-connected left knee disability includes chondromalacia, status post arthroscopy and ACL reconstruction with residual disuse atrophy of Muscle Group XIV.  All indicated tests, including X ray studies of the left knee, should be performed.  

The examination report must indicate whether the Veteran's knee exhibits:

(a) degenerative changes; (b) limitation of flexion and/or extension; (c) locking, pain, or effusion; (d) recurrent subluxation or lateral instability; (e) ankylosis.  

The examiner should provide results of range of motion testing for the left knee, identify normal ranges of knee motion, and report the Veteran's actual active and passive ranges of motion in degrees.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and the examiner should identify and state at what point pain begins and ends.  The examiner should address whether and to what extent there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain limits functional ability during flare-ups or with activity.  All limitation of function must be identified.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.  

The examiner should additionally provide an opinion as to whether the Veteran's service-connected left knee disability renders him unable to secure or follow a substantially gainful occupation.  A complete rationale for any opinion offered should be provided.

7.  The AOJ should arrange for VA orthopedic and neurologic examinations of the Veteran to determine the severity of his service-connected low back disability.  The claims folder must be made available to the examiner in conjunction with the examination.  All indicated tests should be performed.  

The examiner should provide results of range of motion testing for the low back, identify normal ranges of thoracolumbar motion, and report the Veteran's actual active and passive ranges of motion in degrees.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and the examiner should identify and state at what point pain begins and ends.  The examiner should address whether and to what extent there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain limits functional ability during flare-ups or with activity.  All limitation of function must be identified.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.  

The neurological examiner should indicate whether the Veteran experiences incapacitating episodes of intervertebral disc syndrome (IVDS) associated with his low back disorder (i.e., periods of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If so, the examiner should indicate the number of weeks during a year that the Veteran has had "incapacitating episodes."  The neurological examiner should also determine whether and to what extent the Veteran experiences any neurological disability associated with his low back, and should specifically address whether the Veteran experiences sexual dysfunction, bowel impairment or bladder impairment associated with the low back disability.  If the neurological examiner determines that the Veteran experiences right and/or left lower extremity neurological impairment associated with the low back disorder, the examiner should identify the specific nerve(s) affected together with the degree of paralysis caused by the low back disability (e.g. mild, moderate, or severe).

The examiners should additionally provide an opinion as to whether the Veteran's service-connected low back disability, including any associated neurologic impairment, renders him unable to secure or follow a substantially gainful occupation.   A complete rationale for any opinion offered should be provided.

8.  The AOJ should also arrange for a VA dermatological examination of the Veteran to determine the severity of his service-connected skin disability.  The claims folder must be made available to the examiner in conjunction with the examination.  All indicated tests should be performed.  The examiner should identify the extent, in percentages, of the entire body affected by the skin disorder, as well as the extent, in percentages, of the exposed areas affected.  The examiner should also specifically indicate whether the Veteran's skin disorder requires systemic therapy such as corticosteroids or other immunosuppressive drugs, and if so, the total duration of such drugs during a year.  The examination report should include unretouched color photographs.

The examiner should additionally provide an opinion as to whether the Veteran's service-connected skin disability renders him unable to secure or follow a substantially gainful occupation.  A complete rationale for any opinion offered should be provided.

9.  Thereafter, the AOJ should readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted in full the AOJ must issue a supplemental statement of the case, and provide the Veteran and his representative with an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


